DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-20 are pending.

Claim Objections
Claims 1, 2, 3, 5, 12-13, 14, 15, 17 and 22-23 are objected to because of the following informalities:

Claims 1, 6, 11, and 16 recite the acronym “RS” without initially defining what it stands for.  

Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3-6, 8-11, 13-16, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (Pub. No.: US 20150043673 A1), hereinafter Lee, in view of SHI et al. (Pub. No.: US 20180367274 A1), hereinafter SHI.

With respect to claim 1, Lee teaches A method in a User Equipment (UE) for multi-antenna transmission, comprising: 
receiving a first reference signal and a second reference signal ([0048-0049], at least two reference signals);  and 
transmitting first channel information ([0048-0049], the channel state information transmitted by the UE); 
wherein the first reference signal comprises Q1 RS port(s), the Q1 RS port(s) is(are) transmitted by Q1 antenna port(s) respectively ([0072-0087], The antenna ports corresponding to H-CSI-RS for use in measuring horizontal channel state consist of the following 8 antenna ports…); 
the second reference signal comprises Q2 RS port(s), the Q2 RS port(s) is(are) transmitted by Q2 antenna port(s) respectively ([0072-0087], The antenna ports corresponding to V-CSI-RS for use in measuring vertical channel state include the following 4 antenna ports…); 
the Q1 antenna port(s) is(are) a subset of the L1 antenna port(s) ([0072-0087], In FIG. 3, the 32 antennas 300 are indicated by A0, . . . , A3, B0, . . . , B3, C0, . . . , C3, D0, . . . , D3, E0, . . . , E3, F0, . . . , F3, G0, . . . , G3, and H0, . . . , H3. Two CSI-RSs are transmitted through the 32 antennas…); 
wherein the Q1 and the Q2 are positive integers respectively, the L1 is a positive integer greater than or equal to the Q1 ([0072-0087], In FIG. 3, the 32 antennas 300 are indicated by A0, . . . , A3, B0, . . . , B3, C0, . . . , C3, D0, . . . , D3, E0, . . . , E3, F0, . . . , F3, G0, . . . , G3, and H0, . . . , H3. Two CSI-RSs are transmitted through the 32 antennas…); 
the first channel information corresponds to Q antenna ports ([0048-0049], the channel state information corresponds to Q antenna ports); 
the Q antenna ports consist of the Q1 antenna port(s) and the Q2 antenna port(s), the Q is equal to a sum of the Q1 and the Q2 ([0072-0087], In FIG. 3, the 32 antennas 300 are indicated by A0, . . . , A3, B0, . . . , B3, C0, . . . , C3, D0, . . . , D3, E0, . . . , E3, F0, . . . , F3, G0, . . . , G3, and H0, . . . , H3. Two CSI-RSs are transmitted through the 32 antennas…).  

Lee does not explicitly teach receiving a first signaling, a second signaling, the first signaling is used to determine L1 antenna port(s), and the second signaling is used to determine the Q2 antenna port(s).  

However, SHI teaches a first signaling, a second signaling ([0089, 0091], The transmit end device sends indication information to the receive end device. The transmit end device sends the pilot signal to the receive end device), the first signaling is used to determine antenna port(s), and the second signaling is used to determine the antenna port(s) ([0133-0134], The transmit end device sends the indication information by using the M.sub.1 bits, where the indication information is used to indicate the antenna port number).

Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing data of the claimed invention to combine the teachings of SHI, a first signaling, a second signaling, the first signaling is used to determine antenna port(s), and the second signaling is used to determine the antenna port(s), into the teachings of Lee, in order for improving a throughput of a wireless communications system, and also provides a basis for spatial multiplexing of data streams on more layers (SHI, [0003]).

With respect to claim 3, Lee teaches wherein position(s) of the Q1 antenna port(s) in the Q antenna ports is(are) determined by default ([0069-0070],).  

With respect to claim 4, Lee teaches receiving second information; wherein the second information indicates the Q1 antenna port(s) out of the L1 antenna port(s) ([0128], The antenna formation in which N/2 antennas and the rest N/2 antennas are arranged to form an angle of 90 degrees at the position is referred to XPOL…).  

With respect to claim 5, Lee teaches receiving a first radio signal; wherein the first channel information is used to generate the first radio signal ([0048-0049]).  

With respect to claim 6, Lee teaches A method in a base station for multi-antenna transmission, comprising: 
transmitting a first reference signal and a second reference signal ([0048-0049], at least two reference signals); and 
receiving first channel information ([0048-0049], the channel state information transmitted by the UE); 
wherein the first reference signal comprises Q1 RS port(s), the Q1 RS port(s) is(are) transmitted by Q1 antenna port(s) respectively ([0072-0087], The antenna ports corresponding to H-CSI-RS for use in measuring horizontal channel state consist of the following 8 antenna ports…); 
the second reference signal comprises Q2 RS port(s), the Q2 RS port(s) is(are) transmitted by Q2 antenna port(s) respectively ([0072-0087], The antenna ports corresponding to V-CSI-RS for use in measuring vertical channel state include the following 4 antenna ports…); 
the Q1 antenna port(s) is(are) a subset of the L1 antenna port(s) ([0072-0087], In FIG. 3, the 32 antennas 300 are indicated by A0, . . . , A3, B0, . . . , B3, C0, . . . , C3, D0, . . . , D3, E0, . . . , E3, F0, . . . , F3, G0, . . . , G3, and H0, . . . , H3. Two CSI-RSs are transmitted through the 32 antennas…); 
wherein the Q1 and the Q2 are positive integers respectively, the L1 is a positive integer greater than or equal to the Q1 ([0072-0087], In FIG. 3, the 32 antennas 300 are indicated by A0, . . . , A3, B0, . . . , B3, C0, . . . , C3, D0, . . . , D3, E0, . . . , E3, F0, . . . , F3, G0, . . . , G3, and H0, . . . , H3. Two CSI-RSs are transmitted through the 32 antennas…); 
the first channel information corresponds to Q antenna ports ([0048-0049], the channel state information corresponds to Q antenna ports); 
the Q antenna ports consist of the Q1 antenna port(s) and the Q2 antenna port(s), the Q is equal to a sum of the Q1 and the Q2 ([0072-0087], In FIG. 3, the 32 antennas 300 are indicated by A0, . . . , A3, B0, . . . , B3, C0, . . . , C3, D0, . . . , D3, E0, . . . , E3, F0, . . . , F3, G0, . . . , G3, and H0, . . . , H3. Two CSI-RSs are transmitted through the 32 antennas…).

Lee does not explicitly teach receiving a first signaling, a second signaling, the first signaling is used to determine L1 antenna port(s), and the second signaling is used to determine the Q2 antenna port(s).  

However, SHI teaches a first signaling, a second signaling ([0089, 0091], The transmit end device sends indication information to the receive end device. The transmit end device sends the pilot signal to the receive end device), the first signaling is used to determine antenna port(s), and the second signaling is used to determine the antenna port(s) ([0133-0134], The transmit end device sends the indication information by using the M.sub.1 bits, where the indication information is used to indicate the antenna port number).

Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing data of the claimed invention to combine the teachings of SHI, a first signaling, a second signaling, the first signaling is used to determine antenna port(s), and the second signaling is used to determine the antenna port(s), into the teachings of Lee, in order for improving a throughput of a wireless communications system, and also provides a basis for spatial multiplexing of data streams on more layers (SHI, [0003]).

With respect to claim 8, this claim recites the method of claim 3, and it is rejected for at least the same reasons.

With respect to claim 9, this claim recites the method of claim 4, and it is rejected for at least the same reasons.

With respect to claim 10, this claim recites the method of claim 5, and it is rejected for at least the same reasons.

With respect to claim 11, Lee teaches A User Equipment (UE) for multi-antenna transmission, comprising: 
a first receiver: a first reference signal and a second reference signal ([0048-0049], at least two reference signals); 
and a first transmitter: transmitting first channel information ([0048-0049], the channel state information transmitted by the UE); 
wherein the first reference signal comprises Q1 RS port(s), the Q1 RS port(s) is(are) transmitted by Q1 antenna port(s) respectively ([0072-0087], The antenna ports corresponding to H-CSI-RS for use in measuring horizontal channel state consist of the following 8 antenna ports…); 
the second reference signal comprises Q2 RS port(s), the Q2 RS port(s) is(are) transmitted by Q2 antenna port(s) respectively ([0072-0087], The antenna ports corresponding to V-CSI-RS for use in measuring vertical channel state include the following 4 antenna ports…); 
the Q1 antenna port(s) is(are) a subset of the L1 antenna port(s) ([0072-0087], In FIG. 3, the 32 antennas 300 are indicated by A0, . . . , A3, B0, . . . , B3, C0, . . . , C3, D0, . . . , D3, E0, . . . , E3, F0, . . . , F3, G0, . . . , G3, and H0, . . . , H3. Two CSI-RSs are transmitted through the 32 antennas…); 
wherein the Q1 and the Q2 are positive integers respectively, the L1 is a positive integer greater than or equal to the Q1 ([0072-0087], In FIG. 3, the 32 antennas 300 are indicated by A0, . . . , A3, B0, . . . , B3, C0, . . . , C3, D0, . . . , D3, E0, . . . , E3, F0, . . . , F3, G0, . . . , G3, and H0, . . . , H3. Two CSI-RSs are transmitted through the 32 antennas…); 
the first channel information corresponds to Q antenna ports ([0048-0049], the channel state information corresponds to Q antenna ports); 
the Q antenna ports consist of the Q1 antenna port(s) and the Q2 antenna port(s), the Q is equal to a sum of the Q1 and the Q2 ([0072-0087], In FIG. 3, the 32 antennas 300 are indicated by A0, . . . , A3, B0, . . . , B3, C0, . . . , C3, D0, . . . , D3, E0, . . . , E3, F0, . . . , F3, G0, . . . , G3, and H0, . . . , H3. Two CSI-RSs are transmitted through the 32 antennas…).  

Lee does not explicitly teach receiving a first signaling, a second signaling, the first signaling is used to determine L1 antenna port(s), and the second signaling is used to determine the Q2 antenna port(s).  

However, SHI teaches a first signaling, a second signaling ([0089, 0091], The transmit end device sends indication information to the receive end device. The transmit end device sends the pilot signal to the receive end device), the first signaling is used to determine antenna port(s), and the second signaling is used to determine the antenna port(s) ([0133-0134], The transmit end device sends the indication information by using the M.sub.1 bits, where the indication information is used to indicate the antenna port number).

Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing data of the claimed invention to combine the teachings of SHI, a first signaling, a second signaling, the first signaling is used to determine antenna port(s), and the second signaling is used to determine the antenna port(s), into the teachings of Lee, in order for improving a throughput of a wireless communications system, and also provides a basis for spatial multiplexing of data streams on more layers (SHI, [0003]).

With respect to claim 13, this claim recites the method of claim 3, and it is rejected for at least the same reasons.

With respect to claim 14, this claim recites the method of claim 4, and it is rejected for at least the same reasons.

With respect to claim 15, this claim recites the method of claim 5, and it is rejected for at least the same reasons.

With respect to claim 16, Lee teaches A base station for multi-antenna transmission, comprising: a second transmitter: transmitting a first reference signal and a second reference signal ([0048-0049], at least two reference signals); a second receiver: receiving first channel information ([0048-0049], the channel state information transmitted by the UE); 
wherein the first reference signal comprises Q1 RS port(s), the Q1 RS port(s) is(are) transmitted by Q1 antenna port(s) respectively ([0072-0087], The antenna ports corresponding to H-CSI-RS for use in measuring horizontal channel state consist of the following 8 antenna ports…); 
the second reference signal comprises Q2 RS port(s), the Q2 RS port(s) is(are) transmitted by Q2 antenna port(s) respectively ([0072-0087], The antenna ports corresponding to V-CSI-RS for use in measuring vertical channel state include the following 4 antenna ports…); 
the Q1 antenna port(s) is(are) a subset of the L1 antenna port(s) ([0072-0087], In FIG. 3, the 32 antennas 300 are indicated by A0, . . . , A3, B0, . . . , B3, C0, . . . , C3, D0, . . . , D3, E0, . . . , E3, F0, . . . , F3, G0, . . . , G3, and H0, . . . , H3. Two CSI-RSs are transmitted through the 32 antennas…); 
wherein the Q1 and the Q2 are positive integers respectively, the L1 is a positive integer greater than or equal to the Q1 ([0072-0087], In FIG. 3, the 32 antennas 300 are indicated by A0, . . . , A3, B0, . . . , B3, C0, . . . , C3, D0, . . . , D3, E0, . . . , E3, F0, . . . , F3, G0, . . . , G3, and H0, . . . , H3. Two CSI-RSs are transmitted through the 32 antennas…); 
the first channel information corresponds to Q antenna ports ([0048-0049], the channel state information corresponds to Q antenna ports); 
the Q antenna ports consist of the Q1 antenna port(s) and the Q2 antenna port(s), the Q is equal to a sum of the Q1 and the Q2 ([0072-0087], In FIG. 3, the 32 antennas 300 are indicated by A0, . . . , A3, B0, . . . , B3, C0, . . . , C3, D0, . . . , D3, E0, . . . , E3, F0, . . . , F3, G0, . . . , G3, and H0, . . . , H3. Two CSI-RSs are transmitted through the 32 antennas…).

Lee does not explicitly teach receiving a first signaling, a second signaling, the first signaling is used to determine L1 antenna port(s), and the second signaling is used to determine the Q2 antenna port(s).  

However, SHI teaches a first signaling, a second signaling ([0089, 0091], The transmit end device sends indication information to the receive end device. The transmit end device sends the pilot signal to the receive end device), the first signaling is used to determine antenna port(s), and the second signaling is used to determine the antenna port(s) ([0133-0134], The transmit end device sends the indication information by using the M.sub.1 bits, where the indication information is used to indicate the antenna port number).

Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing data of the claimed invention to combine the teachings of SHI, a first signaling, a second signaling, the first signaling is used to determine antenna port(s), and the second signaling is used to determine the antenna port(s), into the teachings of Lee, in order for improving a throughput of a wireless communications system, and also provides a basis for spatial multiplexing of data streams on more layers (SHI, [0003]).

With respect to claim 18, this claim recites the method of claim 3, and it is rejected for at least the same reasons.

With respect to claim 19, this claim recites the method of claim 4, and it is rejected for at least the same reasons.

With respect to claim 20, this claim recites the method of claim 5, and it is rejected for at least the same reasons.

Claims 2, 7, 12, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Lee, in view of SHI, and further in view of Ouchi et al. (Pub. No.: US 20130265962 A1), hereinafter Ouchi.

With respect to claim 2, Lee teaches Q3 antenna port(s) out of the L1 antenna port(s); the Q3 is a positive integer less than or equal to the L1 ([0072-0087], In FIG. 3, the 32 antennas 300 are indicated by A0, . . . , A3, B0, . . . , B3, C0, . . . , C3, D0, . . . , D3, E0, . . . , E3, F0, . . . , F3, G0, . . . , G3, and H0, . . . , H3. Two CSI-RSs are transmitted through the 32 antennas…).  

The combination of Lee and SHI does not explicitly teach transmitting first information; wherein the first information indicates Q3 antenna port(s).

However, Ouchi teaches transmitting first information; wherein the first information indicates antenna port(s) ([0017], the mobile station apparatus transmits information indicating an antenna port).

Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing data of the claimed invention to combine the teachings of Ouchi, transmitting first information; wherein the first information indicates antenna port(s), into the teachings of Lee and SHI, in order to improve orthogonality of resources of a reference signal for every antenna (Ouchi, [0010]).

With respect to claim 7, this claim recites the method of claim 2, and it is rejected for at least the same reasons.

With respect to claim 12, this claim recites the method of claim 2, and it is rejected for at least the same reasons.

With respect to claim 17, this claim recites the method of claim 2, and it is rejected for at least the same reasons.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIET TANG whose telephone number is (571)270-7193.  The examiner can normally be reached on M-F 8:00-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IAN MOORE can be reached on (571) 272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KIET TANG/
Primary Examiner, Art Unit 2469